DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-16 are currently pending in this application. 
Priority
3.	 Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 11/14/2018 and 07/03/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 11/14/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Support for this limitation could not be found in application. The specification is silent with regards to this claim limitation. 
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



11.	Claims1-6, 9-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hedin US Pat # 9,304,033.
With regards to claim 1, Hedin US Pat # 9,304,033 teaches a sensor unit, outputting failure diagnosis data for detecting a failure of a device performing work while moving, the sensor unit comprising: 
an acceleration sensor measuring acceleration related to the moving;(Col. 6, lines 1-4) (Col. 8, lines 64-67 and 1-5)
a frequency analyzing part performing a frequency analysis on acquired data from the acceleration sensor; (figure 8)(Col. 16, lines 25-30)

 a failure diagnosis data generating part, setting a frequency twice or more of the maximum frequency as a sampling frequency, sampling the acquired data from the acceleration sensor, and generating the failure diagnosis data. (Col. 37, lines 4-51)
With regards to claim 2, Hedin US Pat # 9,304,033 teaches an output stopping part stopping outputting of the failure diagnosis data in a case where the maximum frequency is lower than a predetermined frequency. (no faults if proper number of spikes detected; Col. 37, lines 13-21)
With regards to claims 3-4, Hedin US Pat # 9,304,033 teaches the frequency analyzing part performs Fourier transform as the frequency analysis. (Col. 13, lines 45-49)
With regards to claims 5-6, Hedin US Pat # 9,304,033 teaches the frequency analyzing part has a first high-pass filter cutting off a component having a frequency not higher than a cutoff frequency in the acquired data from the acceleration sensor and allowing a component having a frequency exceeding the cutoff frequency to pass through, and the maximum frequency detecting part sets the cutoff frequency of the first high-pass filter as the maximum frequency if a level of the component passing through the first high-pass filter in the acquired data from the acceleration sensor is smaller than a predetermined value. (Col. 15, Lines 53-67)
With regards to claims 9-13, Hedin US Pat # 9,304,033 teaches the frequency analyzing part intermittently performs the frequency analysis. (Col. 16, lines 50-55) The term intermittently has not been clearly defined, therefore the claim is interpreted as some frequency analysis is performed at some time. 
With regards to claim 15, Hedin US Pat # 9,304,033 teaches control method of a sensor unit comprising an acceleration sensor that measures acceleration related to moving of a device 
 performing a frequency analysis on acquired data from the acceleration sensor; (figure 8)(Col. 16, lines 25-55)
detecting a maximum frequency that is the highest frequency among at least one type of frequency having a level not lower than a predetermined threshold from a result of the frequency analysis; (Col. 20-21, lines 65-67 & 1-7) and 
setting a frequency twice or more of the maximum frequency as a sampling frequency, sampling the acquired data from the acceleration sensor, and generating the failure diagnosis data. (Col. 37, lines 4-51)
With regards to claim 16, Hedin US Pat # 9,304,033 teaches non-transitory recording medium storing a program for causing a computer to execute the control method according to claim 15.(Col. 10, lines 34—40)
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedin US Pat # 9,304,033.

Examiner's Note:
15. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
16.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Studer et al. US Pub 2009/0164142 teaches a method and system for use in analyzing vibration of a variable speed rotating body.
	Sahara et al. US Pub 2008/0033695 teaches abnormality diagnosing system for mechanical equipment. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
19.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
20.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
21.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        June 30, 2021